I
{
                                                                                                l'
                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

     UMTED STATES OF AMERICA
                                                   No. 19 CR 369
                      v.
                                                   Judge Charles R. Norgle
     RAFAEL UGARTE


                       PROTECTIVE ORDER GOVERNING DISCOVER\

             Upon the unopposed. motion of the government, pursuant to Fed. R. Crim. P.

    16(d),   it   is hereby ORDERED:

             1.      Certain materials provid.ed by the United States or produced by third

    parties, in preparation for, or in connection with the proceedings in this case contain

    particularly sensitive information ('sensitive Information"). Sensitive Information

    will be clearly marked by the government prior to disclosure. All materials containing

    Sensitive Information ("the Materials"), are subject to this protective order and may

    be used by defendant and defendants counsel (defined as counsel of record         in this

    case) solely in connection   with the defense of this case, and for no other purpose, and

    in connection with no other proceeding, without further order of this Court.

             2.      Defend.ant and defendant's {ounsel shall not disclose the Materials or

    their contents directly or indirectly to any person or entity other than persons
    employed to assist in the defense, persons who are interviewed as potential witnesses,

    counsel for potential witnesses, and other persons to whom the Court may authotize

    disclosure (collectively, "authorrzed persons"). Potential witnesses and their counsel
I
I


    may be shown copies of the Materials as necessary to prepare the defense, but may

    not retain copies without prior permission of the Court.

          B.     Defendant, defendant's counsel, and authorized persons shall not copy

    or reproduce the Materials except in order to provide copies of the Materials for use

    in connection with this case by defendant,        defendant's counsel, and authorized

    persons. Such copies and reproductions shall be treated in the same manner as the

    original materials.

          4.     Defend.ant, defendant's counsel, and authorized persons        shall not

    disclose any notes or records of any kind that they make in relation to the contents of

    the Materials, other than to authorized persons, and all such notes or records are to

    be treated. in the same manner as the original materials.

           b.    Before provid.ing the Materials to an authorized person, defense counsel

    must provide the authonzedperson with a copy of this Order.

           6.    Upon conclusion of all stages of this case, all of the Materials and all

    copies made thereof shall be disposed of     in   one of three ways, unless otherwise

    ordered by the Court. The materials may be (1) destroyed; (2) returned to the United

    States; or (3) retained   in   defense counsel's case   file. The Court may require   a


    certification as to the disposition of any such materials.      In the event that   the

    Materials are retained by defense counsel, the restrictions of this Order continue in

    effect for as long as the Materials are so maintained, and the Materials may not be
f
i

    disseminated or used in connection with any other matter without further order of

    the Court.

            7.    To the extent any material is produced by the United States to

    defendant or defendant's counsel by mistake, the United States shall have the right

    to request the return of the material and shall do so in writing. Within five days of

    the receipt of such a request, defendant and/or d.efendant's counsel shall return all

    such material   if in hard copy, and in the case of electronic materials, shall certifi, in

    writing that all copies of the specified material have been deleted from any location

    in which the material was stored.

            8.   The restrictions set forth in this Order do not apply to documents that

    are or become part of the public court record, including documents that have been

    received in evidence at other trials, nor do the restrictions in this Order   limit   defense

    counsel in the use of discovery materials in judicial proceedings in this case.

            9.    Nothing contained in this Order shall preclude any party from applying

    to this Court for further relief or for mod.ification of any provision hereof.




                                              CHARLES R. NORGLE
                                              District Judge
                                              United States District Court
                                              Northern District of Illinois

    Date:
